Citation Nr: 1639867	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-27 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from September 2000 to September 2004. He served in Southwest Asia and his military decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Fort Harrison, Montana, Regional Office (RO). In April 2015, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

A bilateral shoulder disability did not originate in service and was not caused by any in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2008 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for a bilateral shoulder disability; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2008 notice was issued to the Veteran prior to the October 2008 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. The Veteran was provided a VA examination for his bilateral shoulder disability in March 2014 and a medical opinion was obtained in October 2014. Per the April 2015 Board Remand, the RO scheduled the Veteran for a new VA examination and medical opinion. However, the Veteran canceled the examination.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b) (West 2014).

VA treatment records indicate that the Veteran has received treatment for a bilateral shoulder disability since September 2008. At a February 2014 VA shoulder and arm examination, the Veteran was diagnosed with bilateral shoulder soft tissue strain and right bicep tendonitis. 

In his September 2009 notice of disagreement (NOD), the Veteran stated that he injured his shoulders while stationed in Southwest Asia and that he sought treatment at that time from a Navy Corpsman, but that it was not documented in his medical record because it was during the initial part of the Iraq war. October 2009 and September 2010 statements from fellow servicemembers convey that the Veteran injured his shoulders in service. The October 2009 statement states that the Veteran injured his shoulders while setting up the Combat Operations Center. As the Veteran's reported injury is consistent with the circumstances, conditions, or hardships of combat service in Southwest Asia, the Board finds that the Veteran incurred a bilateral shoulder injury in service.

The record does not reflect, however, that there is a connection between the Veteran's in-service injury and his current disability. The Veteran was provided a VA examination in February 2014 and a medical opinion was obtained in October 2014. The clinician who completed the medical opinion stated that the Veteran's bilateral shoulder disability was less likely than not incurred in service as he did not report shoulder pain at service separation, his upper extremity examination was normal at that time, and the Veteran did not seek medical treatment for his shoulder disability until several years after service. 

In an April 2014 Remand, the Board concluded that this medical opinion was inadequate as it did not discuss or account for the October 2009 and September 2010 statements submitted by the Veteran's fellow servicemembers and because the clinician who provided the opinion did not have the opportunity to examine the Veteran. The Board remanded the appeal to the RO for a new VA examination and a new medical opinion. 

The record reflects that the Veteran was scheduled for a new VA examination but that the Veteran canceled the examination in October 2015. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

A preponderance of the evidence is against the claim. No competent medical provider has associated the Veteran's bilateral shoulder disability with his in-service injury. Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for a bilateral shoulder disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


